Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the abstract:
In the abstract DELETE:” 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”.
In the abstract DELETE:’ 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
” and INSERT:- - .- - (insert end period).
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/ After Final Consideration Program Pilot (AFCP 2.0) request, filed Feb. 22, 2021. As filed, claim 9 is pending. Claims 1-8 are cancelled.
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1. The § 112 first paragraph rejection of claims 1-8 is moot per cancellation of said claims.
2. The § 102(a)(1) rejection of claims 1, 3-8  over US 20120028888 is moot per cancellation of said claims.
Allowable Subject Matter
Claim 9 is allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
Conclusion
Claim 9 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA Z MURESAN/Primary Examiner, Art Unit 1622